Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence compliance
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the sequences presented in paragraph [0067] of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
	The text of the instant specification is not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence 
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election without traverse of Parkinson’s disease and SEQ ID NO:2 in the reply filed on March 1, 2021 is acknowledged. 
Upon reconsideration, the species election among SEQ ID NOs: 1-2, 6 and 11-12 is withdrawn because SEQ ID NO: 2 is the nested sequence of SEQ ID NOs: 1, 6 and 11-12, and SEQ ID NO: 1 is the nested sequence of SEQ ID NO:11 and 12. Thus, the subject matter to the extent of SEQ ID NOs: 1-2, 6 and 11-12 is included and under examination in this office action. Election was made without traverse in the reply filed on 3/1/2021.
4.	Claims 1-18 are pending and under examination with respect to Parkinson’s disease in this office action.

Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
6.	The disclosure is objected to because of the following informalities: The use of the term “GPExTM” ([0046]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.


Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1-18 are drawn to a method of treating a demyelinating disorder including different neurodegenerative diseases and Parkinson’s disease in a subject at high risk 
The instant invention is based on findings that CD24-Fc can bind to MAG (myelin associated glycoprotein)/Siglec-4 in vitro based on Biacore surface plasmon resonance (SPR) assay, a SJL model of experimental autoimmune encephalomyelitis (EAE) induced by a MOG peptide (aa 35-55) treated with CD24-Fc resulted in a delay in symptoms of loss of tail tone and hind/front limb paralysis or a reduction in clinical score of the symptoms as compared to controls, and CD24-Fc increases the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) after treatment of CD24-FC. Applicant extrapolates the above findings to the claimed method of treating a demyelinating disorder comprising administering to the subject a CD24 protein. 
First, Applicant is not enabled for a method of preventing a person from getting a demyelinating disorder including PD, AD, MS and other recited neurodegenerative diseases or demyelinating diseases. The instant claims recite the limitation “treating a demyelinating disorder by administering to a subject a CD24 protein". Based on paragraph [0033] of the instant specification. 
[0033] "Treatment" or "treating," when referring to protection of an animal from a disease, means preventing, suppressing, repressing, or completely eliminating the disease. Preventing the disease involves administering a composition of the present invention to an animal prior to onset of the disease....

-amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting. If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting PD, AD or MS or other neurodegenerative diseases because the gene mutation or gene deficiency is a natural result. The same reasons also apply to PD and other recited neurodegenerative diseases and demyelinating diseases.
	Second, based on the prior art and the specification, Applicant is enabled for reducing symptoms of hind/front limb paralysis or the loss of oligodendrocytes induced by toxicity caused by CPZ in an EAE/MS animal model induced by MOG. The claims st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). 
The claims recite “treating a demyelinating disorder” also encompasses cure, nerve regeneration, nerve repair of the CNS. However, Applicant is not enabled for the claimed invention commensurate in scope with the claims without undue experimentation because neither prior art nor the specification has provided any evidence that the nerve damage of the CNS can be repaired, or regenerated or prevented once the nerve is damaged or the recited demyelinating diseases and neurodegenerative diseases can be cured. For example, no treatment or administration was known to prevent or cure neurodegeneration or demyelination disorders caused by neurodegeneration, such as MS.
The regeneration in the CNS is still a challenge. Several molecules have been identified to inhibit remyelination in the CNS and axonal/neurite regeneration, myelin-nd col., Blight Nat. Neurosci. 2002. 5: 1051-4; p. 316, Schmidt et al. Annu. Rev. Biomed. Eng. 2003. 5: 293-347 and p. 450, 2nd col. Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454). The nerve injury regularly results in generation of glial scars, which inhibits nerve regeneration (Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454). The data derived from an animal model of EAE/MS cannot be applied to other animals including humans or other neurodegenerative diseases including neurodegenerative diseases of the CNS. Hoke et al. teach that regeneration found in certain rat models only occurs over a relatively short distance that is caused by a short duration of denervation. However in humans, nerve regeneration requires the nerve to re-grow over long distances and the distal portion of the nerve progressively loses its ability to support regeneration during the regeneration process (Hoke et al. Nat. Clin. Pract. Neurol. 2006: 448-454.). It requires overcoming several issues to successfully regenerate nerves in the CNS. Neither the specification nor the prior art provides guidance to enable a skilled artisan to practice the claimed method to regenerate nerves in the CNS or to cure the claimed demyelinating diseases and neurodegenerative diseases. Thus, it is unpredictable whether administration of the claimed CD24 or CD24-Fc protein to a subject suffering from all forms of demyelinating diseases and neurodegenerative diseases can be treated, prevented and cured.
	Further, each type of animal models of neurodegenerative diseases and demyelinating diseases only reflects part of pathogenesis of the disease as taught by Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 
While the skill level in the art is high, the level of predictability is low. For example, MS is characterized as an autoimmune disorder mainly affecting young adults and characterized by destruction of myelin in the central nervous system and its pathologic findings include demyelination throughout the white matter of the central nervous system (see p. 375, first paragraph,'t Hart et al. Curr. Opin. Neurol. 2003. 16: 375-383). PD is characterized by defects in motor function, e.g. resting tremor, rigidity of extremities and neck, shortened steps with minimal arm swinging, and stooped posture, due to the progressive loss of dopaminergic neurons in the substantia nigra pars compacta. AD involves an initial loss of recent memory function and attention, followed by failure of language skills, visual-spatial orientation, abstract thinking, and judgment and alterations of personality. The histopathology of AD involves collections of neurofibrillary tangles and senile plaques and diffused loss of neurons. Since there is no established correlation among these different forms of neurodegeneration, it is unpredictable whether one treatment for one specific disorder or an animal model of 
In addition, the specification fails to disclose the correlation between the animal model of EAE/MS and different forms of PD and whether the effects obtained from the animal model of EAE/MS can be obtained in PD, AD or other neurodegenerative diseases. For example, the pathogenesis of PD can be familial and associated with different gene deficits including a-synuclein, parkin, PINK1, LRRK, NR4A2 etc. (see p. 59-71, Moore et al., Annu. Rev. Neurosci. 2005; 28:57-87), due to oxidative stress resulting production of ROS and mitochondrial dysfunction or could be due impairment of ubiquitin-proteasome system (see p. 72-74, in particular). Potashkin et al. teach that currently known animal models do not replicate the true pathophysiology occurring in idiopathic PD and thus the results from animal models often do not translate to the clinic (see p.1, abstract; Potashikin et al., Parkinson’s Disease, 2011; 658083; doi:104061/2011/658083). For example, while toxin model induced by 6-OHDA, can reproduce behavioral deficits of PD, the effect of 6-OHDA does not mimic the progressive loss seen in PD (see p. 3, in particular). Further, Scott et al. teach that CD24 expression does not affect survival of dopaminergic neurons in a mouse model of PD (see p. 1, abstract; p. 9-10; Scott et al. PLoS ONE, 2017; 12:e0171748. doi:10.1371/journal.pone.0171748). There is no established correlation between the animal model of EAE/MS shown in examples of the specification and currently known animal models of PD even though none of the currently available models of PD completely reflect the PD in humans (see p. 1. Jagmag et al., Front. Neurosci. 2016; 9:503. Doi:10.3389/fnins.2015.00503). Thus, it is unpredictable whether the claimed 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for treating a demyelinating disorder in a subject by administration of a CD24 protein. 


Claim Rejections - 35 USC § 112
8.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-18 encompass using a genus of CD24 protein including variants for treating a genus of demyelinating disorder including different neurodegenerative diseases and PD. Claims 4-5 encompass using a genus of another agent that promotes the conversion of oligodendrocytes and myelin production of oligodendrocytes.  The specification only teaches CD24 (SEQ ID NOs:1-2) and CD24-FC (SEQ ID NOs: 6 and 11-12) and reducing symptoms of loss of tail tone and hind/front limb paralysis or a reduction in clinical score of the symptoms in a SJL model of EAE induced by a MOG peptide (aa 35-55) or increasing the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone) after treatment of the CD24-FC. However, the claims are not limited to the method and the CD24 protein set forth above but also encompass using variants of CD24 proteins for treating all forms of demyelinating disorders in view of paragraphs [0034]-[0035], [0005], [0051]-[0053] of the specification.  

M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using SEQ ID NO:1-2, 6 and 11-12 for reducing symptoms of loss of tail tone and hind/front limb paralysis or in clinical score of the symptoms in a SJL model of EAE induced by a MOG peptide (aa 35-55) or increasing the number of Oligo2+ in CD24 KO and Siglecg KO animals that were treated with CPZ (Cuprizone). However, Applicant is not in possession of using other structurally and functionally undefined CD24 variant proteins as described in the specification for treating all demyelinating disease and neurodegenerative diseases. The specification fails to provide sufficient description or information as to what specific common structures and amino acid sequences can or cannot be changed or included in the claimed variants or another agent that promotes the conversion of oligodendrocytes and myelin production of oligodendrocytes because a single amino acid change on a protein can abolish the binding ability or activity of the protein. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of CD24 protein and variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	
	
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Liu et al. (US Patent No. 7744894, issued Jun 29, 2010). 
Claims 1-3, 6-9, 11-12 and 14-18 are drawn to a method of treating a demyelinating disorder including PD, AD, MS and other different neurodegenerative diseases in a subject comprising administering to the subject a CD24 protein.
Liu et al. (US7744894) (Liu’894) teaches a method of treating MS comprising administering a patient suffering from MS by a soluble CD24 or a CD24-Fc protein, which meet the limitations recited in instant claims 1-3, 6-9, 11-12 and 14-18 (see abstract; figure 8, SEQ ID NO:2;  col. 4, line 60 to col. 5, line 1; lines 14-29; lines 37-54; lines 60-67; col. 8, lines 2-56; col. 16,  line 57 to col. 20, line 48, examples 1-4) because MS is a demyelinating disorder and as recited in claim 2, the CD24 or CD24-FC protein used in the method of Liu’894 comprises a mature human CD24 having the sequence of instant SEQ ID NO:1 or 2 as in claims 6-7 (see the sequence alignment below; figure 8, SEQ ID NO:2;  col. 4, line 60 to col. 5, line 1; lines 14-29; lines 37-54; lines 60-67; col. 16,  line 57 to col. 20, line 48, examples 1-4), and the CD24-Fc comprises an Ig Fc fused at N or C-terminus of the CD24 protein as in claim 8-9, 11-12 (see col. 8, lines 2-56) and is produced by using a eukaryotic protein expression system comprising a vector or a replication-defective retroviral vector in a CHO cell line as in claims 16-18 (see col. 8, lines 44-56; col. 19, line 20-col. 20, line3, example 2).  The limitation “wherein the CD24 protein maintains oligodendrocytes” in claim 3 is in a wherein clause 
The sequence search results disclose as follows: 
SEQ ID NO:1
US-11-129-083A-2
; Sequence 2, Application US/11129083A
; Patent No. 7744894
; GENERAL INFORMATION:
;  APPLICANT: LIU, YANG
;  APPLICANT:  LIU, XINGLUO
;  APPLICANT:  ZHENG, PAN
;  APPLICANT:  BAI, XUE-FENG
;  TITLE OF INVENTION: METHODS OF BLOCKING TISSUE DESTRUCTION BY AUTOREACTIVE
;  TITLE OF INVENTION:  T CELLS
;  FILE REFERENCE: 22727/04117
;  CURRENT APPLICATION NUMBER: US/11/129,083A
;  CURRENT FILING DATE:  2008-12-29
;  PRIOR APPLICATION NUMBER: 10/119,637
;  PRIOR FILING DATE: 2002-04-10
;  PRIOR APPLICATION NUMBER: 09/822,851
;  PRIOR FILING DATE: 2001-03-29
;  PRIOR APPLICATION NUMBER: 60/192,814
;  PRIOR FILING DATE: 2000-03-29
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 2
;   LENGTH: 80
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-129-083A-2

  Query Match             100.0%;  Score 149;  DB 6;  Length 80;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 56

SEQ ID NO:2
US-11-129-083A-2
; Sequence 2, Application US/11129083A
; Patent No. 7744894
; GENERAL INFORMATION:
;  APPLICANT: LIU, YANG
;  APPLICANT:  LIU, XINGLUO
;  APPLICANT:  ZHENG, PAN
;  APPLICANT:  BAI, XUE-FENG
;  TITLE OF INVENTION: METHODS OF BLOCKING TISSUE DESTRUCTION BY AUTOREACTIVE
;  TITLE OF INVENTION:  T CELLS
;  FILE REFERENCE: 22727/04117
;  CURRENT APPLICATION NUMBER: US/11/129,083A
;  CURRENT FILING DATE:  2008-12-29
;  PRIOR APPLICATION NUMBER: 10/119,637

;  PRIOR APPLICATION NUMBER: 09/822,851
;  PRIOR FILING DATE: 2001-03-29
;  PRIOR APPLICATION NUMBER: 60/192,814
;  PRIOR FILING DATE: 2000-03-29
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 2
;   LENGTH: 80
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-129-083A-2

  Query Match             100.0%;  Score 149;  DB 6;  Length 80;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 56

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 7744894) in view of Zheng et al. (US8808697, issued Aug 19, 2014, priority Apr 28, 2010), Zheng (US8895022, issued Nov 25, 2014, priority Apr 28, 2010) and Liu et al. (WO2016/179456, published Nov 10, 2016, priority May 7, 2015).
	Liu’894 is set forth above but fails to teach that the CD24-Fc fusion protein consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 as in claims 10 and 13. 
While Liu does not teach that the CD24-Fc consists of or comprises the amino acid sequence of SEQ ID NO: 6, 11 or 12 as in claims 10 and 13, Zheng et al. (US8808697), Zheng et al. (US8895022). Liu et al. (WO2016/179456) teach these limitations and the use for treating diseases or autoimmune diseases related to CD24. Zheng’697 teaches CD24-Fc consisting of or comprising the amino acid sequence of SEQ ID NO: 6 (see the sequence alignment below; abstract; col.5-7, example 1, col. 10, example 4, col. 19-20, claims 1-6), Zheng’022 teaches CD24-Fc consisting of or 
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Zheng’697, Zheng’022 and Liu’456 with the teaching of Liu’894 to use the CD24-Fc consisting of or comprising the amino acid sequence of SEQ ID NO: 6, 11 or 12 in the method of Liu’894 with an expectation of success because Liu’456 has taught the method of treating MS using a CD24-Fc, and Zheng’697, Zheng’022 and Liu’456 have taught CD24-Fc consisting of or comprising the amino acid sequence of SEQ ID NO: 6, 11 or 12 and it use for treatment of autoimmune diseases or diseases related to CD24. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 
The sequence search results disclose as follows: 
SEQ ID NO:6
US-13-643-527-5
; Sequence 5, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             100.0%;  Score 1407;  DB 8;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287


SEQ ID NO:11
US-14-055-609-7
; Sequence 7, Application US/14055609
; Patent No. 8895022
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.02USCP
;  CURRENT APPLICATION NUMBER: US/14/055,609
;  CURRENT FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 288
;  TYPE: PRT
;  ORGANISM: Artificial

;  OTHER INFORMATION: CD24VFc
US-14-055-609-7

  Query Match             100.0%;  Score 1411;  DB 8;  Length 288;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP 86

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 146

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 206

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 266

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        267 SVMHEALHNHYTQKSLSLSPGK 288

US-13-643-527-5
; Sequence 5, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             99.0%;  Score 1396.5;  DB 8;  Length 287;
  Best Local Similarity   99.6%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK-PKSCDKTHTCPPCPAPELLGGPSVFLFPP 85

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         86 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 145

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        146 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 205

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        206 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 265

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        266 SVMHEALHNHYTQKSLSLSPGK 287


SEQ ID NO:12
BDI56891
ID   BDI56891 standard; protein; 262 AA.
XX
AC   BDI56891;
XX
DT   29-DEC-2016  (first entry)
XX
DE   Human CD24-IgG1 Fc domain fusion protein, SEQ ID 12.
XX

KW   antiarteriosclerotic; antilipemic; atherosclerosis; metabolic-gen.;
KW   prophylactic to disease; protein therapy; therapeutic; vasotropic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016179456-A1.
XX
CC PD   10-NOV-2016.
XX
CC PF   06-MAY-2016; 2016WO-US031109.
XX
PR   07-MAY-2015; 2015US-0158157P.
XX
CC PA   (ONCO-) ONCOIMMUNIN INC.
CC PA   (LIUY/) LIU Y.
CC PA   (ZHEN/) ZHENG P.
XX
CC PI   Liu Y,  Zheng P;
XX
DR   WPI; 2016-700645/82.
XX
CC PT   Reducing low-density lipoprotein cholesterol levels in a subject 
CC PT   comprises administering a CD24 protein.
XX
CC PS   Claim 17; SEQ ID NO 12; 39pp; English.
XX
CC   The present invention relates to a novel method for reducing low-density 
CC   lipoprotein cholesterol (LDL-C) levels in a subject by administering a 
CC   CD24 protein to a subject in need. The invention further claims: (1) a 
CC   method for treating or preventing atherosclerosis in a subject; (2) a 
CC   method for lowering the risk of atherosclerotic cardiovascular disease 
CC   (ASCVD) in a subject; and (3) a method for monitoring the activity of a 
CC   CD24 protein in a subject. The methods are also useful for treating or 
CC   preventing atherosclerosis. The present sequence is a fusion protein 
CC   comprising a human CD24 protein and an immunoglobulin G1 (IgG1) Fc domain
CC   useful for reducing LDL-C levels in a subject.
XX
SQ   Sequence 262 AA;

  Query Match             100.0%;  Score 1411;  DB 23;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        241 SVMHEALHNHYTQKSLSLSPGK 262

US-13-643-527-5
; Sequence 5, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             99.0%;  Score 1396.5;  DB 8;  Length 287;

  Matches  261;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTK-PKSCDKTHTCPPCPAPELLGGPSVFLFPP 85

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         86 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 145

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        146 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 205

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        206 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 265

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        266 SVMHEALHNHYTQKSLSLSPGK 287


SEQ ID NO:6


US-11-129-083A-14
; Sequence 14, Application US/11129083A
; Patent No. 7744894
; GENERAL INFORMATION:
;  APPLICANT: LIU, YANG
;  APPLICANT:  LIU, XINGLUO
;  APPLICANT:  ZHENG, PAN
;  APPLICANT:  BAI, XUE-FENG
;  TITLE OF INVENTION: METHODS OF BLOCKING TISSUE DESTRUCTION BY AUTOREACTIVE
;  TITLE OF INVENTION:  T CELLS
;  FILE REFERENCE: 22727/04117
;  CURRENT APPLICATION NUMBER: US/11/129,083A
;  CURRENT FILING DATE:  2008-12-29
;  PRIOR APPLICATION NUMBER: 10/119,637
;  PRIOR FILING DATE: 2002-04-10
;  PRIOR APPLICATION NUMBER: 09/822,851
;  PRIOR FILING DATE: 2001-03-29
;  PRIOR APPLICATION NUMBER: 60/192,814
;  PRIOR FILING DATE: 2000-03-29
;  NUMBER OF SEQ ID NOS: 33
;  SOFTWARE: PatentIn Ver. 3.3
; SEQ ID NO 14
;   LENGTH: 287
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: fusion protein
US-11-129-083A-14

  Query Match             91.6%;  Score 1292.5;  DB 6;  Length 287;
  Best Local Similarity   93.1%;  
  Matches  241;  Conservative    3;  Mismatches   12;  Indels    3;  Gaps    1;

Qy          7 TSSNSSQSTSNSGLAPNPTNATTK---VPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPK 63
              ||        |   :|||:||||:    ||||||||||||||||||||||||||||||||
Db         29 TSVAPFPGNQNISASPNPSNATTRDPEEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPK 88

Qy         64 DTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTV 123
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         89 DTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTV 148

Qy        124 LHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCL 183
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        149 LHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCL 208

Qy        184 VKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVM 243
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        209 VKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVM 268

Qy        244 HEALHNHYTQKSLSLSPGK 262
              |||||||||||||||||||
Db        269 HEALHNHYTQKSLSLSPGK 287


US-15-572-330-12
; Sequence 12, Application US/15572330
; Patent No. 10369197
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.

;  APPLICANT:Zheng, Pan
;  TITLE OF INVENTION: USE OF CD24 FOR LOWERING LOW-DENSITY LIPOPROTEIN CHOLESTEROL
;  TITLE OF INVENTION:LEVELS
;  FILE REFERENCE: 060275.0500.01USPC
;  CURRENT APPLICATION NUMBER: US/15/572,330
;  CURRENT FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: PCT/US2016/031109
;  PRIOR FILING DATE: 2016-05-06
;  PRIOR APPLICATION NUMBER: 62158157
;  PRIOR FILING DATE: 2015-05-07
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 262
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Fusion protein
US-15-572-330-12

  Query Match             100.0%;  Score 1411;  DB 1;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        241 SVMHEALHNHYTQKSLSLSPGK 262

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 1-3, 6-9, 11-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7744894. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of treating MS comprising administering a patient suffering from MS by a soluble CD24 or a CD24-Fc protein meets the limitations recited in instant claims 1-3, 6-9, 11-12 and 14-18 and anticipate the instant claims. MS is a demyelinating disorder and is recited in claim 2 and the CD24 or CD24-FC protein used in the method of Liu comprises a mature human CD24 having SEQ ID NO:1 or 2 as in claims 6-7, and the CD24-Fc comprises an Ig Fc fused at N or C-terminus of the CD24 protein as in claim 8-9, 11-12 and is produced by using a eukaryotic protein expression system comprising a vector or a replication-defective retroviral vector in a CHO cell line as in claims 16-18. The limitation “wherein the CD24 protein maintains oligodendrocytes” in claim 3 is in a wherein clause and is an inherent result of administration of the CD24 because the CD24 protein, the active step and patient population in the method of Liu are identical to the instant claims. If the claimed CD24 protein and the active step used in the claimed method in the same MS patient population can maintain oligodendrocyte, the same CD24 protein and the same active step used in the same MS patient population in the method of Liu can also maintain oligodendrocytes. While not identical, the claims of the instant application and the ‘894 patent encompass a non-distinct invention overlapping in scope. Thus the instant and the ‘894 patent claim a non-distinct invention overlapping in scope.


Conclusion

13.	NO CLAIM IS ALLOWED.

Sequence alignment
SEQ ID NO:1	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKX-----------------------------  31
SEQ ID NO:2	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK------------------------------  30
SEQ ID NO:6	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK-PKSCDKTHTCPPCPAPELLGGPSVFLFPP  59
SEQ ID NO:11	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKVPKSCDKTHTCPPCPAPELLGGPSVFLFPP  60
SEQ ID NO:12	  1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP  60

SEQ ID NO:6	 60 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 119
SEQ ID NO:11	 61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
SEQ ID NO:12	 61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

SEQ ID NO:6	120 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 179
SEQ ID NO:11	121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
SEQ ID NO:12	121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

SEQ ID NO:6	180 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 239
SEQ ID NO:11	181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
SEQ ID NO:12	181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

SEQ ID NO:6	240 SVMHEALHNHYTQKSLSLSPGK 261
SEQ ID NO:11	241 SVMHEALHNHYTQKSLSLSPGK 262
SEQ ID NO:12	241 SVMHEALHNHYTQKSLSLSPGK 262

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:6
US-13-643-527-5
; Sequence 5, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 6
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-13-643-527-5

  Query Match             100.0%;  Score 1407;  DB 8;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287

US-14-055-609-5
; Sequence 5, Application US/14055609
; Patent No. 8895022
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.02USCP
;  CURRENT APPLICATION NUMBER: US/14/055,609
;  CURRENT FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-14-055-609-5

  Query Match             100.0%;  Score 1407;  DB 8;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287
US-14-519-745-5
; Sequence 5, Application US/14519745
; Patent No. 9611309
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.04USCN
;  CURRENT APPLICATION NUMBER: US/14/519,745
;  CURRENT FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287

;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-14-519-745-5

  Query Match             100.0%;  Score 1407;  DB 10;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287

US-16-104-072-5
; Sequence 5, Application US/16104072
; Patent No. 10793617
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.06USCN
;  CURRENT APPLICATION NUMBER: US/16/104,072
;  CURRENT FILING DATE: 2018-08-16
;  PRIOR APPLICATION NUMBER: 15/437,968
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 14/519,745
;  PRIOR FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 287
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Human CD24 IgG1 Fc fusion
US-16-104-072-5

  Query Match             100.0%;  Score 1407;  DB 3;  Length 287;
  Best Local Similarity   100.0%;  
  Matches  261;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         27 SETTTGTSSNSSQSTSNSGLAPNPTNATTKPKSCDKTHTCPPCPAPELLGGPSVFLFPPK 86

Qy         61 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         87 PKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVL 146

Qy        121 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        147 TVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSLT 206

Qy        181 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        207 CLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCS 266

Qy        241 VMHEALHNHYTQKSLSLSPGK 261
              |||||||||||||||||||||
Db        267 VMHEALHNHYTQKSLSLSPGK 287
SEQ ID NO:12
US-15-572-330-12
; Sequence 12, Application US/15572330
; Patent No. 10369197
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  APPLICANT:Liu, Yang
;  APPLICANT:Zheng, Pan
;  TITLE OF INVENTION: USE OF CD24 FOR LOWERING LOW-DENSITY LIPOPROTEIN CHOLESTEROL
;  TITLE OF INVENTION:LEVELS
;  FILE REFERENCE: 060275.0500.01USPC
;  CURRENT APPLICATION NUMBER: US/15/572,330
;  CURRENT FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: PCT/US2016/031109
;  PRIOR FILING DATE: 2016-05-06
;  PRIOR APPLICATION NUMBER: 62158157
;  PRIOR FILING DATE: 2015-05-07
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 262
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Fusion protein
US-15-572-330-12

  Query Match             100.0%;  Score 1411;  DB 1;  Length 262;
  Best Local Similarity   100.0%;  
  Matches  262;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTKAPKSCDKTHTCPPCPAPELLGGPSVFLFPP 60

Qy         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSV 120

Qy        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELTKNQVSL 180

Qy        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSC 240

Qy        241 SVMHEALHNHYTQKSLSLSPGK 262
              ||||||||||||||||||||||
Db        241 SVMHEALHNHYTQKSLSLSPGK 262

SEQ ID NO:2
US-15-572-330-2
; Sequence 2, Application US/15572330
; Patent No. 10369197
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  APPLICANT:Liu, Yang
;  APPLICANT:Zheng, Pan
;  TITLE OF INVENTION: USE OF CD24 FOR LOWERING LOW-DENSITY LIPOPROTEIN CHOLESTEROL
;  TITLE OF INVENTION:LEVELS
;  FILE REFERENCE: 060275.0500.01USPC
;  CURRENT APPLICATION NUMBER: US/15/572,330
;  CURRENT FILING DATE: 2017-11-07
;  PRIOR APPLICATION NUMBER: PCT/US2016/031109
;  PRIOR FILING DATE: 2016-05-06
;  PRIOR APPLICATION NUMBER: 62158157
;  PRIOR FILING DATE: 2015-05-07
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-15-572-330-2

  Query Match             100.0%;  Score 149;  DB 1;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US-16-104-072-1
; Sequence 1, Application US/16104072
; Patent No. 10793617
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.06USCN
;  CURRENT APPLICATION NUMBER: US/16/104,072
;  CURRENT FILING DATE: 2018-08-16
;  PRIOR APPLICATION NUMBER: 15/437,968
;  PRIOR FILING DATE: 2017-02-21
;  PRIOR APPLICATION NUMBER: 14/519,745
;  PRIOR FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-104-072-1

  Query Match             100.0%;  Score 149;  DB 3;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US-16-074-726-2
; Sequence 2, Application US/16074726
; Patent No. 10799558
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  APPLICANT:Liu, Yang
;  APPLICANT:Zheng, Pan
;  APPLICANT:Devenport, Martin
;  TITLE OF INVENTION: USE OF CD24 PROTEINS FOR TREATING LEPTIN-DEFICIENT CONDITIONS
;  FILE REFERENCE: 060275.0501.00USPC
;  CURRENT APPLICATION NUMBER: US/16/074,726
;  CURRENT FILING DATE: 2018-08-01
;  PRIOR APPLICATION NUMBER: PCT/US2017/016120
;  PRIOR FILING DATE: 2017-02-02
;  PRIOR APPLICATION NUMBER: 62290202
;  PRIOR FILING DATE: 2016-02-02
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-074-726-2

  Query Match             100.0%;  Score 149;  DB 3;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US-13-643-527-1
; Sequence 1, Application US/13643527
; Patent No. 8808697
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.01PC00
;  CURRENT APPLICATION NUMBER: US/13/643,527
;  CURRENT FILING DATE: 2012-10-25
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28

;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-643-527-1

  Query Match             100.0%;  Score 149;  DB 8;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US-14-055-609-1
; Sequence 1, Application US/14055609
; Patent No. 8895022
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.02USCP
;  CURRENT APPLICATION NUMBER: US/14/055,609
;  CURRENT FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-055-609-1

  Query Match             100.0%;  Score 149;  DB 8;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30

US-14-519-745-1
; Sequence 1, Application US/14519745
; Patent No. 9611309
; GENERAL INFORMATION
;  APPLICANT: OncoImmune, Inc.
;  TITLE OF INVENTION: METHODS OF USE OF SOLUBLE CD24 FOR THERAPY OF RHEUMATOID
;  TITLE OF INVENTION:ARTHRITIS
;  FILE REFERENCE: 060275.0400.04USCN
;  CURRENT APPLICATION NUMBER: US/14/519,745
;  CURRENT FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: 14/055,609
;  PRIOR FILING DATE: 2013-10-16
;  PRIOR APPLICATION NUMBER: 13/892,705
;  PRIOR FILING DATE: 2013-05-13
;  PRIOR APPLICATION NUMBER: 13/643,527
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: PCT/US11/34282
;  PRIOR FILING DATE: 2011-04-28
;  PRIOR APPLICATION NUMBER: 61/329,078
;  PRIOR FILING DATE: 2010-04-28
;  NUMBER OF SEQ ID NOS: 7
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 30
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-519-745-1

  Query Match             100.0%;  Score 149;  DB 10;  Length 30;
  Best Local Similarity   100.0%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30
              ||||||||||||||||||||||||||||||
Db          1 SETTTGTSSNSSQSTSNSGLAPNPTNATTK 30



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 27, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649